

[FORM OF]
KRISPY KREME DOUGHNUTS, INC.
RESTRICTED STOCK UNIT AGREEMENT
 
     THIS AGREEMENT is made as of [_____], by and between Krispy Kreme
Doughnuts, Inc., a North Carolina corporation having its principal office at 370
Knollwood Street, Winston-Salem, North Carolina 27103 (the “Corporation”), and
[_____] (“Employee”).
 
W I T N E S S E T H:
 
     WHEREAS, the Board of Directors and shareholders of the Corporation have
approved the Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan (the
“Plan”), for the purposes and subject to the provisions set forth in the Plan;
 
     WHEREAS, the Plan provides for the grant of “restricted stock,” which is
defined in Article 2(cc) of the Plan to include the right to receive shares of
Common Stock in the future;
 
     WHEREAS, under the definition of “restricted stock” in Article 2(cc) and
the provisions of Article 8 of the Plan, the issuance of restricted stock units,
which are rights to receive shares of stock at a specified time in the future
and following the lapse of applicable restrictions, is authorized;
 
     WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) has, on
behalf of the Corporation, granted to Employee restricted stock units with
respect to the Common Stock of Krispy Kreme Doughnuts, Inc., as set forth below;
and
 
     WHEREAS, this Agreement evidences the grant of restricted stock units under
the Plan.
 
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
1. Award of Restricted Stock Units
 
     This Agreement sets forth the terms of an award to the Employee of [_____]
restricted stock units (the “Restricted Stock Units”), subject to, and in
accordance with, the restrictions, terms and conditions set forth in the Plan
and this Agreement. The grant date of this award of Restricted Stock Units is
[_____] (“Grant Date”). Each Restricted Stock Unit will entitle the Employee to
receive one share of Common Stock at the time, and subject to the conditions,
set forth herein and in the Plan.
 
 
1
 

--------------------------------------------------------------------------------

 
 
2. Restrictions
 
     If Employee remains employed, Employee shall become vested in the
Restricted Stock Units in [_____] installments beginning on [_____], and
continuing on the next [_____] anniversaries of such date (each such date shall
be a “Vesting Date”), all as set forth below:
 

    Number of     Units that Vest Date   on such Date [       ]   [       ]
[       ]   [       ] [       ]   [       ] [       ]   [       ]


     Any unvested Restricted Stock Units shall be automatically forfeited upon
the Employee’s Termination of Employment for any reason other than due to
Employee’s death, Disability or Termination of Employment after becoming
Retirement Eligible, or as provided in Section 7 herein in the event of a Change
in Control. In the event (a) of a Termination of Employment of the Employee due
to his or her death or Disability, or (b) that the Employee becomes Retirement
Eligible, his or her Restricted Stock Units shall become immediately vested in
full, provided, however, that distribution of the Shares subject to such
Restricted Stock Units shall be made only as provided in Section 3 herein. For
purposes of this Agreement, employment with a Subsidiary of the Corporation
shall be considered employment with the Corporation. Unless otherwise provided
by the Committee, all amounts receivable in connection with any adjustments to
the Common Stock under Section 4.4 of the Plan shall be subject to the vesting
schedule in this Section 2.
 
3. Distribution of Common Stock
 
     Subject to the terms of Sections 8 and 25, and except as otherwise provided
in this Section 3, the Corporation shall distribute to Employee (or his or her
heirs in the event of Employee’s death) at the time of vesting of the Restricted
Stock Units (as provided in Sections 2 or 7 hereof), a number of shares of
Common Stock equal to the number of Restricted Stock Units then held by Employee
that became vested at such time. Shares of Common Stock or any other benefit
subject to the Restricted Stock Units shall, upon vesting of the Restricted
Stock Units pursuant to Section 2 or Section 7 (and except as otherwise provided
in Sections 2 and 3 herein in the event of Retirement Eligibility), be issued
and distributed to the Employee (or his beneficiary) no later than the later of
(a) the 15th day of the third month following the Employee’s first taxable year
in which the amount is no longer subject to a substantial risk of forfeiture, or
(b) the 15th day of the third month following the end of the Corporation’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, or otherwise in accordance with Code Section 409A. Shares subject to
the Restricted Stock Units which become vested upon the Employee’s becoming
Retirement Eligible shall be distributed upon the first to occur of (i) each
Vesting Date(s) as specified in Section 2 herein, (ii) the date of the
Employee’s Termination of Employment (that is, the date of the Employee’s
separation from service, as defined under Code Section 409A) after becoming
Retirement Eligible, (iii) the date of the Employee’s death, (iv) the date of
the Employee’s Disability (as defined under Code Section 409A) or (v) the date
of the Employee’s Termination of Employment by the Corporation not for Cause or
by the Employee for Good Reason within two years after the effective date of a
Change in Control (as defined under Code Section 409A).
 
4. Rights and Restrictions
 
     The Restricted Stock Units shall not be transferable, other than pursuant
to will or the laws of descent and distribution. Prior to vesting of the
Restricted Stock Units and delivery of the shares of Common Stock to Employee,
Employee shall not have any rights or privileges of a shareholder as to the
shares of Common Stock subject to the Restricted Stock Units. Specifically,
Employee shall not have the right to receive dividends or the right to vote such
shares of Common Stock prior to vesting of the Restricted Stock Units and
delivery of the shares of Common Stock.
 
2
 

--------------------------------------------------------------------------------

 

5. Certificates
 
     Except as otherwise provided in Section 3 herein (regarding Retirement
Eligibility) upon the vesting of the Restricted Stock Units pursuant to the
terms hereof and the satisfaction of any withholding tax liability pursuant to
Section 8 hereof, certificates evidencing the shares of Common Stock required to
be delivered pursuant to the terms hereof shall be delivered to Employee or
other evidence of ownership of such shares of Common Stock shall be provided to
Employee, such as tracking through book entry.
 
6. Transfer of Common Stock
 
     The Common Stock delivered hereunder may be sold, assigned, pledged,
hypothecated, encumbered, or transferred or disposed of in any other manner, in
whole or in part, only in compliance with the terms, conditions and restrictions
as set forth in the governing instruments of the Corporation, applicable federal
and state securities laws or any other applicable laws or regulations and the
terms and conditions hereof.
 
7. Change in Control
 
     Notwithstanding the other provisions of the Agreement, in the event of a
Change in Control, the Restricted Stock Units will become vested in full if the
Employee is an Employee at the time of the Change in Control and incurs a
Termination of Employment within two years after the effective date of a Change
in Control, provided such Termination of Employment is (a) by the Corporation
not for Cause or (b) by the Employee for Good Reason. For purposes of this
Agreement, (i) “Change in Control” shall have the meaning set forth in the Plan,
except in the case of a transaction described in clauses (1) or (3) of paragraph
(b) of such definition, the consummation of such a transaction, rather than the
approval by shareholders of the Corporation of such transaction or agreement to
effect such a transaction, shall constitute a Change in Control (except as
otherwise provided in Section 3 herein); (ii) “Cause” shall have the meaning set
forth in the Plan; (iii) “Good Reason” shall have the meaning set forth in
Section 22(c) of this Agreement, and (iv) “Corporation” shall include the
successor to the Corporation’s business or assets, or if all or substantially
all of the voting stock of the Corporation is held by another public company,
such public company.
 
8. Taxes and Withholding
 
     (a) Employee shall be responsible for all federal, state and local income
taxes payable with respect to this award of Restricted Stock Units. Employee
acknowledges that he or she may incur substantial tax liability arising out of
the grant of Restricted Stock Units to him or her.
 
     (b) The Corporation shall have the right to retain and withhold from any
distribution of Common Stock in respect of Restricted Stock Units the minimum
amount of taxes required by any government to be withheld or otherwise deducted
and paid with respect to such Restricted Stock Units. At its discretion, the
Corporation may require Employee to immediately reimburse the Corporation for
any such taxes required to be withheld and may withhold any distribution in
whole or in part until the Corporation is so reimbursed. In lieu thereof, the
Corporation shall have the right to withhold from any other cash amounts due to
Employee an amount equal to such taxes required to be withheld or withhold and
cancel (in whole or in part) a number of shares of Common Stock having a market
value equal to the amount of such taxes. In addition, Employee may elect to
satisfy the withholding requirement, in whole or in part, by having the
Corporation withhold shares of Common Stock with a Fair Market Value equal to
the minimum statutory tax required to be withheld. The right to withhold shares
of Common Stock with a Fair Market Value equal to the minimum statutory tax
required to be withheld to satisfy the withholding requirement may be withdrawn
by the approval of the Committee.
 
3
 

--------------------------------------------------------------------------------

 

9. Modification of Agreement
 
     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
the parties hereto.
 
10. Severability
 
     The provisions of the Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.
 
11. Notices
 
     Any and all notices under this Agreement shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of the Corporation, to its principal
executive offices to the attention of the Chief Financial Officer, and, in the
case of Employee, to Employee’s address as shown on the Corporation’s records.
 
12. Binding Effect
 
     (a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Corporation, whether by merger,
consolidation or the sale of all or substantially all of the Corporation’s
assets.
 
     (b) This Agreement shall be binding upon and inure to the benefit of
Employee and his or her legal representative and any person to whom the
Restricted Stock Units may be transferred by will, the applicable laws of
descent and distribution, or otherwise in accordance with the terms of the Plan.
 
13. Agreement to be Bound by Plan
 
     Employee hereby acknowledges that Employee fully understands his or her
rights under the Plan, and that Employee agrees to be bound by all the terms and
provisions of the Plan.
 
14. Plan Controls
 
     The Restricted Stock Units and the terms and conditions set forth herein
are subject in all respects to the terms and conditions of the Plan (which are
incorporated herein by reference). Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan. To the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, such term or provision of the Plan shall control.
 
15. Rights to Future Grants; Compliance with Law
 
     Nothing in this Agreement shall be construed as constituting a commitment,
guarantee, agreement or understanding of any kind or nature that the
Corporation, any Subsidiary or affiliate shall continue to employ Employee, nor
shall this Agreement affect in any way the right of the Corporation, any
Subsidiary or affiliate to terminate the employment or other service of Employee
at any time and for any reason. By Employee’s execution of this Agreement,
Employee reaffirms and acknowledges and agrees that Employee’s employment or
other service to the Corporation, any Subsidiary or affiliate is “at will.” No
change of Employee’s duties with respect to the Corporation, any Subsidiary or
affiliate shall result in, or be deemed to be, a modification of any of the
terms of this Agreement. Employee acknowledges and agrees that the award and
acceptance of Restricted Stock Units pursuant to this Agreement does not entitle
Employee to future grants under the Plan or any other plan.
 
4
 

--------------------------------------------------------------------------------

 

16. Covenants and Representations of Employee
 
     Employee represents, warrants, covenants and agrees with the Corporation as
follows:
 
     (a) Employee has not relied upon the Corporation with respect to any tax
consequences related to the Restricted Stock Units or shares of Common Stock
subject thereto. Employee assumes full responsibility for all such tax
consequences and the filing of all tax returns Employee may be required to file
in connection therewith.
 
     (b) Employee will not distribute or resell any Common Stock (or other
securities) issuable hereunder in violation of law. Employee shall comply with
all provisions of the Corporation’s Securities Trading Policy, as in effect from
time to time.
 
     (c) The agreements, representations, warranties and covenants made by
Employee herein with respect to the Restricted Stock Units shall also extend to
and apply to all of the shares of Common Stock issued to Employee from time to
time pursuant to the Restricted Stock Units. Acceptance by Employee of any
certificate representing shares of Common Stock shall constitute a confirmation
by Employee that all such agreements, representations, warranties and covenants
made herein continue to be true and correct at that time.
 
     (d) As a condition to receiving this award, Employee agrees to abide by the
Corporation’s Equity Retention Policy, Compensation Recovery Policy and Stock
Ownership Guidelines, each as in effect from time to time and to the extent
applicable to Employee from time to time.
 
17. Governing Law
 
     This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of North Carolina, without giving effect to the
conflict of laws provisions thereof.
 
18. Waiver
 
     The waiver by the Corporation of a breach of any provision of this
Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee.
 
19. Limitation of Liability
 
     The liability of the Corporation under this Agreement and in the award of
the Restricted Stock Units hereunder is limited to the obligations set forth
herein with respect to such award, and nothing herein contained shall be
interpreted as imposing any liability in favor of Employee or any others with
respect to any loss, cost or expense which Employee or others may incur in
connection with or arising out of any transaction involving the Restricted Stock
Units.
 
20. Entire Agreement
 
     The parties hereto agree that this Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties, and
representations between the parties with respect to the award of Restricted
Stock Units and that there are no promises, agreements, conditions,
understandings, warranties, or representations, oral or written, express or
implied between the parties with respect to the award of Restricted Stock Units
other than as set forth in this Agreement and in the Plan. Any modifications or
any waiver of any provision contained in this Agreement shall not be valid
unless made in writing and signed by the person or persons sought to be bound by
such waiver or modifications.
 
5
 

--------------------------------------------------------------------------------

 

21. Authority of Committee
 
     All determinations made by the Committee with respect to the
interpretation, construction and application of any provision of this Agreement
shall be final, conclusive and binding on the parties.
 
22. Definitions
 
     (a) “Retirement Eligible” or “Retirement Eligibility” shall mean a time
when the sum of Employee’s age and years of employment with the Corporation, its
Subsidiaries and affiliates equals or exceeds 65.
 
     (b) “Termination of Employment” means the discontinuance of Employee’s
service relationship with the Corporation and its Subsidiaries, including but
not limited to service as an employee of the Corporation and its Subsidiaries,
as a non-employee member of the board of directors of the Corporation, or as a
consultant or advisor to the Corporation and its Subsidiaries. Except to the
extent provided otherwise in an agreement or determined otherwise by the
Committee, a Termination of Employment shall not be deemed to have occurred if
the capacity in which Employee provides service to the Corporation changes (for
example, a change from consultant status to Employee status, or vice versa) or
if Employee transfers among the various entities constituting the Corporation
and its Subsidiaries, so long as there is no interruption in the provision of
service by Employee to the Corporation and its Subsidiaries. Employee shall not
be deemed to have incurred a Termination of Employment if Employee is on
military leave, sick leave, or other bona fide leave of absence approved by the
Corporation of 180 days or fewer (or any longer period during which Employee is
guaranteed reemployment by statute or contract.) In the event an Employee’s
leave of absence exceeds this period, he or she will be deemed to have incurred
a Termination of Employment on the day following the expiration date of such
period.
 
     (c) “Good Reason” shall have the meaning assigned to such term in the
employment agreement, if any, between the Employee and the Corporation, a
Subsidiary or an affiliate, provided, however that if there is no such
employment agreement in which such term is defined, “Good Reason” shall mean any
of the following acts by the Corporation, a Subsidiary or an affiliate within
the two year period following the effective date of a Change in Control, without
the consent of the Employee (in each case, other than an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Corporation, a Subsidiary or an affiliate promptly after receipt of notice
thereof given by the Employee): (i) the assignment to the Employee of duties or
responsibilities materially inconsistent with, or a material diminution in, the
Employee’s position, authority, duties or responsibilities as in effect on the
date of the Change in Control, (ii) a material reduction in the Employee’s base
salary as in effect on the date of the Change in Control, (iii) except with
regard to international employees, the relocation, without consent, of
Employee’s principal place of employment more than 25 miles from the location at
which the Employee was stationed immediately prior to the Change in Control, or
(iv) any material breach of any employment agreement between the Employee and
the Corporation, a Subsidiary or an affiliate; provided that any event described
in clauses (i) through (iv) above shall constitute Good Reason only if the
Corporation fails to rescind or cure such event within 30 days after receipt
from the Employee of written notice of the event which constitutes Good Reason;
and provided, further, that Good Reason shall cease to exist for an event or
condition described in clauses (i) through (iv) above on the 60th day following
the latter of its occurrence or the Employee’s knowledge thereof, unless the
Employee has given the Corporation written notice thereof prior to such date.
 
6
 

--------------------------------------------------------------------------------

 

23. [Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts]1
 
     In return for granting the Restricted Stock Units to Employee, Employee
agrees to the following restrictions.
 
     (a) Employee expressly agrees and covenants that during the Restricted
Period (as defined below), Employee shall not, without the prior written consent
of the Corporation, directly or indirectly:
 
     (i) own, manage, control, participate in, consult with, become employed by
or otherwise render services to any Competitive Business (as defined below) in
the Territory (as defined below), except that it shall not be considered a
violation of this clause for Employee to be a passive owner of not more than two
percent of the outstanding stock of any class of any corporation which is
publicly traded, so long as Employee has no active participation in the business
of such corporation;
 
     (ii) induce or attempt to induce any customer, supplier, client or other
business relation of the Corporation or its affiliates to cease doing business
with the Corporation or its affiliates if such cessation could reasonably be
expected to result in material harm to the Corporation;
 
     (iii) induce or attempt to induce any employee of the Corporation or its
affiliates to leave the employ of the Corporation or its affiliates, or in any
way interfere with the relationship between the Corporation or its affiliates
and any person employed by them; or
 
     (iv) violate the Corporation’s Securities Trading Policy.
 
     (b) Employee expressly agrees and covenants that Employee will not, without
the prior written consent of the Corporation, directly or indirectly, disclose
or use at any time before or after Employee’s Termination of Employment any
Confidential Information (as defined below) of which Employee is or becomes
aware, whether or not such information is developed by Employee, except to the
extent such disclosure or use is directly related to and appropriate in
connection with Employee’s performance of duties assigned to Employee by the
Corporation or its affiliates. Under all circumstances and at all times,
Employee will take all appropriate steps to safeguard Confidential Information
in his or her possession and to protect it against disclosure, misuse,
espionage, loss and theft.
 
     (c) If the Committee determines that Employee has violated any provisions
of this Section 23 or that Employee’s employment has been terminated for Cause,
then Employee agrees and covenants that:
 
     (i) Employee shall automatically forfeit any rights Employee may have with
respect to the Restricted Stock Units as of the date of such determination; and
 
     (ii) if Employee has received a distribution of all or any part of the
Common Stock subject to the Restricted Stock Units within the twelve-month
period immediately preceding a violation of this Section 23 or termination of
Employee’s employment for Cause, upon the Corporation’s demand, Employee shall
immediately deliver to the Corporation (A) the shares of Common Stock subject to
the Restricted Stock Units which have been distributed during such period
(without the payment by the Corporation of any consideration for such shares),
if the Employee still owns such shares, or (B) if the Employee no longer owns
the Shares, an amount equal to the Gain realized by the Employee with respect to
the shares of Common Stock subject to the Restricted Stock Units. For the
purposes herein, “Gain” shall be equal to the disposition price per share of any
shares of Common Stock received pursuant to the Restricted Stock Units which
shares were sold or disposed of, multiplied by the number of such shares sold or
disposed of, and less any taxes paid which are not refundable or for which the
Employee does not otherwise receive a tax credit or other form of reimbursement.
 
____________________

1 Section 23 is only included in the Restricted Stock Unit Agreement for persons
holding the title of Senior Vice President or above of the Corporation or of
Krispy Kreme Doughnut Corporation, its wholly-owned subsidiary.
 
7
 

--------------------------------------------------------------------------------

 

     (d) Definitions. For purposes of this Section 23 the following definitions
shall apply:
 
     (i) “Competitive Business” means any business listed on Exhibit A hereto.
 
     (ii) “Confidential Information” means information that is not generally
known to the public and that was or is used, developed or obtained by the
Corporation or its affiliates in connection with the business of the Corporation
or its affiliates and which constitutes trade secrets or information which they
have attempted to protect, which may include, but is not limited to, trade
“know-how,” customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software and financial information. It shall not include
information (a) required to be disclosed by court or administrative order; (b)
lawfully obtainable from other sources or which is in the public domain through
no fault of Employee; or (c) the disclosure of which is consented to in writing
by the Corporation.
 
     (iii) “Restricted Period” means the period during which Employee is
employed by the Corporation or an affiliate and twelve months following the date
that Employee ceases to be employed by the Corporation or an affiliate for any
reason whatsoever.
 
     (iv) “Territory” means:
 
     (A) The entire United States and any other country where the Corporation or
any of its Subsidiaries, joint venturers, franchisees or affiliates has operated
a retail facility at which the Corporation’s products have been sold at any time
in the one-year period ending on the last day of Employee’s employment with the
Corporation or its affiliates;
 
     (B) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;
 
     (C) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Corporation or any of its
Subsidiaries, joint venturers, franchisees or affiliates has operated a retail
facility at which the Corporation’s products have been sold at any time in the
one-year period ending on the last day of Employee’s employment with Corporation
or its affiliates;
 
     (D) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Corporation’s
products have been sold at any time in the one-year period ending on the last
day of Employee’s employment with the Corporation or its affiliates; and
 
     (E) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.
 
     (e) The Corporation may require Employee, in connection with the
distribution of Shares under the Restricted Stock Units, to certify in a manner
acceptable to the Corporation that Employee has not violated the terms of this
Section 23 and may decline to distribute such Shares if Employee fails so to
certify. If Employee is required to repay any amount to the Corporation pursuant
to this Section 23, Employee shall pay such amount in such manner and on such
terms and conditions as the Corporation may require, and the Corporation shall
be entitled to withhold or set-off against any other amount owed to Employee by
the Corporation or any of its affiliates (other than any amount owed to Employee
under any retirement plan intended to be qualified under Section 401(a) of the
Code (as defined herein)) up to any amount sufficient to satisfy any unpaid
obligation of Employee under this Section 23.
 
8
 

--------------------------------------------------------------------------------

 

     (f) Employee acknowledges and agrees that the period, scope and geographic
areas of restriction imposed upon Employee by the provisions of Section 23 are
fair and reasonable and are reasonably required for the protection of the
Corporation. In the event that any part of this Agreement, including, without
limitation, this Section 23, is held to be unenforceable or invalid, the
remaining parts of Section 23 and this Agreement shall nevertheless continue to
be valid and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in this Section 23 is held to be
excessively broad as to period, scope and geographic areas, any such provision
shall be construed by limiting it to the extent necessary to be enforceable
under applicable law.
 
     (g) Employee acknowledges that breach by Employee of this Agreement would
cause irreparable harm to the Corporation and that, in the event of such breach,
the Corporation shall have, in addition to monetary damages and other remedies
at law, the right to an injunction, specific performance and other equitable
relief to prevent violations of Employee’s obligations hereunder.
 
24. [Holding Period After Resignation or Termination]2
 
     In return for granting the Restricted Stock Units to Employee, Employee
agrees that in the event of Employee’s Termination of Employment, Employee will
delay making any transactions in the Corporation’s Common Stock until such time
as the Corporation has filed its next succeeding quarterly (10-Q) or annual
(10-K) financial filing, as applicable, with the U. S. Securities and Exchange
Commission.
 
25. Section 409A
 
     It is intended that this Agreement will comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any regulations and
guidelines promulgated thereunder (collectively, “Section 409A”), to the extent
the Agreement is subject thereto, and the Agreement shall be interpreted on a
basis consistent with such intent. The Agreement may be amended in any respect
deemed necessary by the Committee in order to preserve compliance with Section
409A of the Code. Notwithstanding any provision to the contrary in this
Agreement, if Employee is deemed on the date of his or her “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Corporation to be a “specified employee” (within the meaning of Treas. Reg.
Section 1.409A-1(i)), then with regard to any payment that is considered
deferred compensation under Section 409A payable on account of a “separation
from service” that is required to be delayed pursuant to Section 409A(a)(2)(B)
of the Code (after taking into account any applicable exceptions to such
requirement), such payment shall be made on the date that is the earlier of (i)
the expiration of the six (6)-month period measured from the date of Employee’s
“separation from service,” or (ii) the date of Employee’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments delayed pursuant
to this Section 25 shall be paid to Employee in a lump sum. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment constituting deferred compensation for
purposes of Section 409A, references to Employee’s “termination of employment”
(and corollary terms) with the Corporation shall be construed to refer to
Employee’s “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Corporation. No action or failure to act pursuant to this
Section 25 shall subject the Corporation to any claim, liability, or expense,
and the Corporation shall not have any obligation to indemnify or otherwise
protect Employee from the obligation to pay any taxes, interest or penalties
pursuant to Section 409A.
 
____________________

2 Section 24 is only included in the Restricted Stock Unit Agreement for persons
holding the title of Senior Vice President or above of the Corporation or of
Krispy Kreme Doughnut Corporation, its wholly-owned subsidiary.
 
9
 

--------------------------------------------------------------------------------

 

26. [Confidentiality]3
 
     Employee agrees to maintain the existence and terms of this Agreement,
including the number of shares of Restricted Stock Units granted hereunder, as
confidential, and neither Employee nor any person acting on his or her behalf
shall disclose the terms of this Agreement to any third party, other than to
Employee’s attorney, accountant, members of Employee’s immediately family or as
required by law. In certain instances, the Corporation may be required by
securities regulations or other laws to disclose information about this award
and even the full content of this Agreement. In the event Employee breaches the
terms of this confidentiality provision, unvested shares of Restricted Stock
Units granted hereunder shall be immediately forfeited.
 
[Signature Page to Follow]
 
____________________

3 Section 26 is not included in the Restricted Stock Unit Agreement for
Executive Officers/Section 16 reporting persons of the Corporation.
 
10
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  KRISPY KREME DOUGHNUTS, INC.               By:     Title:                
EMPLOYEE                 Signature:     Printed Name:  


--------------------------------------------------------------------------------

 

Exhibit A
 
The following businesses, together with their subsidiaries, are the businesses
for purposes of this Agreement:
 
Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Interstate Bakeries Corporation
Flowers Foods, Inc.
McKee Foods Inc.
Starbucks
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
00012131
 

--------------------------------------------------------------------------------